\
J




                    ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeals of --                                 )
                                                  )
    Wu & Associates, Inc.                         )          ASBCA Nos. 60149, 60150
                                                  )                     60538,60539
                                                  )
    Under Contract No. N40085-10-D-9451           )

    APPEARANCE FOR THE APPELLANT:                            Sean T. O'Meara, Esq.
                                                              Archer & Greiner, P.C.
                                                              Haddonfield, NJ

    APPEARANCES FOR THE GOVERNMENT:                          Ronald J. Borro, Esq.
                                                              Navy Chief Trial Attorney
                                                             Stephanie Cates-Harman, Esq.
                                                              Assistant Director
                                                             Russell A. Shultis, Esq.
                                                              Senior Trial Attorney

                                    ORDER OF DISMISSAL

           Pursuant to the parties' 26 October 2016 joint stipulation of dismissal, in which
    they reported that they have settled this matter, these appeals are dismissed with prejudice.

           Dated: 2 November 2016

                                                      ~. ']'J·         Ii
                                                      }rl~AL&Jl} .(; ~e,~~/
                                                                  t'        J               t(
                                                        MICHAEL N. O'CONNELL                    \
                                                        Administrative Judge
                                                        Armed Services Board
                                                        of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA Nos. 60149, 60150, 60538, 60539,
    Appeals of Wu & Associates, Inc., rendered in conformance with the Board's Charter.

           Dated:



                                                        JEFFREY D. GARDIN
                                                        Recorder, Armed Services
                                                        Board of Contract Appeals